Case.net: 19SL-CC02900 - Docket Entries                                     Page 1 of 1
    Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 1 of 30 PageID #: 12




                                                                                         Search for Cases by: Select Search Method...        
Judicial Links   |   eFiling   |   Help    |   Contact Us    |    Print                             GrantedPublicAccess     Logoff SCOLLIGAN66

             19SL-CC02900 - CARLA BEEN V EDGEWELL PERSONAL CARE BRANDS, ET
                                        AL (E-CASE)


                               This information is provided as a service and is not considered an official court record.
Click here to eFile on Case                 Sort Date Entries:                           Descending      Display Options:
Click here to Respond to Selected Documents
                                                                                                                            All Entries      
                                                                                         Ascending


09/06/2019           Agent Served
                     Document ID - 19-SMCC-8076; Served To - EDGEWELL PERSONAL CARE CO.; Server - CT CORP;
                     Served Date - 06-SEP-19; Served Time - 00:00:00; Service Type - Territory 30; Reason Description -
                     Served; Service Text - LC

08/26/2019           Summons Issued-Circuit
                     Document ID: 19-SMCC-8076, for EDGEWELL PERSONAL CARE CO..Summons Attached in PDF
                     Form for Attorney to Retrieve from Secure Case.Net and Process for Service.

08/08/2019           Summ Req-Circuit Pers Serv
                     REQUEST FOR ISSUANCE OF SUMMONS WITH PAYMENT FOR SERVICE.
                       Filed By: DANIEL FRANCIS HARVATH
                       On Behalf Of: CARLA BEEN
                     Judge/Clerk - Note
                     NO SUMMONS ISSUED. PLEASE RESUBMIT REQUEST WITH $36 FOR SERVICE BY ST LOUIS
                     COUNTY SHERIFF.

08/05/2019           Summ Req-Circuit Pers Serv
                     REQUEST FOR ISSUANCE OF SUMMONS- EDGEWELL.
                       Filed By: DANIEL FRANCIS HARVATH
                       On Behalf Of: CARLA BEEN

07/17/2019           Filing Info Sheet eFiling
                         Filed By: DANIEL FRANCIS HARVATH
                     Pet Filed in Circuit Ct
                     PLAINTIFFS CLASS ACTION PETITION.
                       On Behalf Of: CARLA BEEN
                     Judge Assigned
                     DIV 2
Case.net Version 5.14.0.11                                       Return to Top of Page                                      Released 04/25/2019




                                                                                                                              EXHIBIT 1
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                             9/11/2019
                                                                                                                  Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
     Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 2 of 30 PageID #: 13   19SL-CC02900
                           IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                      STATE OF MISSOURI

                                                            )
    CARLA BEEN,                                             )
    individually and on behalf of                           )   Case No. __________
    all others similarly situated,                          )
                                                            )
             Plaintiffs,                                    )
                                                            )   JURY TRIAL DEMANDED
     v.                                                     )
                                                            )
     EDGEWELL PERSONAL CARE                                 )
     COMPANY; EDGEWELL PERSONAL                             )
     CARE BRANDS, LLC; EDGEWELL                             )
     PERSONAL CARE LLC, and                                 )
                                                            )
     DOES 1 through 10,                                     )
                                                            )
             Defendants.                                    )

                                           CLASS ACTION PETITION

          Plaintiff Carla Been, individually and on behalf of all others similarly situated, hereby files this,

her Class Action Petition, against Defendants Edgewell Personal Care Company; Edgewell Personal

Care Brands, LLC; Edgewell Personal Care LLC and DOES 1 through 10 (collectively “Defendants”)

for their gender-discriminatory pricing scheme which constitutes an illegal, “unfair practice” in violation

of the Missouri Merchandising Practices Act, Mo. Rev. Stat. chap. 407 (“MMPA”).

                                    I.      INTRODUCTION

      1.         This lawsuit addresses a particularly pernicious example of the so-called “Pink Tax,” the

price difference for female-specific products or services compared with those offered to men. Study

after study has found that, women, on a systematic and wide-spread basis, are charged more than men

for what are essentially the exact same products or services. 1 This gender-based price discrimination is

indisputably harmful to women, adding another layer to the wage inequality that women face, ultimately

1 See, e.g., “From Cradle to Cane: The Cost of Being a Female Consumer, A Study of Gender Pricing
in New York City,” New York City Department of Consumer Affairs, 2015.
                                                        1
                                                                                                                Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
     Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 3 of 30 PageID #: 14


making it harder for women to make ends meet. 2 In fact, over twenty years ago, in 1994, the State of

California estimated that the average woman is charged an extra $1,351.00 per year, simply for being a

woman; those numbers have only increased over the last two decades.

     2.        Gender discrimination in pricing has become such a scourge affecting female consumers

that governments in multiple areas of the country have specifically outlawed the practice, including

those in New York, Miami-Dade County, Florida, and California. In addition, in April of 2019, two

members of the United States Congress introduced H.R. 2048, the Pink Tax Repeal Act, a bipartisan bill

aimed at eliminating gender-based discrimination in pricing. The bill’s sponsor pointed out that “[t]he

pink tax is not a one-time injustice. It’s an insidious form of institutionalized discrimination that affects

women across the country from the cradle to the grave.” 3

     3.        To be sure, not every instance of gender discrimination in pricing is unjustified; in certain

circumstances, there may exist very real, material differences in products or services that legitimately

account for such pricing variances. However, for every “justified” instance of gender-discrimination in

pricing, there are scores more instances where the practice is unjustified and completely unfair. This

lawsuit concerns a particularly pernicious and predatory example of unfair gender discrimination in

pricing: the pricing of a nearly identical female-marketed product at a substantially higher price than its

male-marketed counterpart. This practice is unjustified and, by all measures, unfair.

     4.        In many cases, including in this one, gender-discriminatory pricing is not only unfair, but

it also is deceptive, and the deceptive nature of the practice compounds and increases its unfairness. The

average consumer, for instance, is largely unaware that nearly-identical products marketed to the


2
  As just one of multiple examples, the United States Bureau of Labor Statistics recently reported that
women’s median earnings were 83 percent of those of male full-time wage and salary workers. See
“Highlights of women’s earnings in 2014.” BLS Reports, Report #1058, November 2015.
3 See “Reps Speier & Reed Reintroduce Pink Tax Repeal Act to End Gender-Based Pricing

Discrimination,” April 3, 2019 Press Release, available at: https://speier.house.gov/media-center/press-
releases/reps-speier-reed-reintroduce-pink-tax-repeal-act-end-gender-based.
                                                     2
                                                                                                               Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
     Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 4 of 30 PageID #: 15


opposite sex are substantially cheaper, especially when products are differentiated in size and packaging

style and often located in different parts of a store. Despite the fact that, technically, men and women

are able to purchase a product marketed to the opposite sex, that alternative is even more unfair due to

social conditioning and societal expectations regarding what is “feminine” versus “masculine.” Just as it

would be unfair for men to have to purchase and use pink-colored razors to get a better price, it is unfair

for women to have to, for instance, “smell like a man” to get a better price on their deodorant or

aftershave. In short, grossly overcharging women for nearly-identical products is an unavoidably unfair

practice.

     5.         Fortunately for women living in Missouri, they are protected by the Missouri

Merchandising Practices Act, Mo. Rev. Stat. chap. 407 (“MMPA”), which specifically outlaws such

“unfair practices.” By bringing this lawsuit, Plaintiff Carla Been aims not only to protect and to

compensate all Missouri women victimized by Defendants in this manner, but also to punish and make

an example of Defendants for their long-standing, insidious and predatory gender discrimination through

the institution of punitive damages.

                    II.     PARTIES, JURISDICTION, AND VENUE

     6.        Plaintiff Carla Been is a citizen and resident of St. Louis County, Missouri.

     7.        Plaintiff brings this Class Action Petition individually and on behalf of a putative class of

all Missouri residents.

     8.        Defendant Edgewell Personal Care Company is a domestic corporation with its

headquarters and principal place of business located in St. Louis, Missouri. Edgewell Personal Care

Company is licensed to and does conduct business throughout the United States, including in Missouri.

Edgewell Personal Care Company owns the “Schick” brand and manufactures, markets and sells

personal care products, including the Product (as hereinafter defined), to its co-Defendants herein, and

directly to consumers in Missouri and across the United States. Edgewell Personal Care Company may
                                                     3
                                                                                                             Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
    Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 5 of 30 PageID #: 16


be served at: CT Corporation System, 120 S. Central Ave., Clayton, MO 63015.

     9.        Defendant Edgewell Personal Care Brands, LLC is a Delaware Limited Liability

Corporation with its headquarters in Shelton, Connecticut. Edgewell Personal Care Brands, LLC is a

wholly-owned subsidiary of and/or 100% controlled by Edgewell Personal Care Company. Edgewell

Personal Care Brands, LLC may be served at: CT Corporation System, 67 Burnside Ave., East Hartford,

CT 06108-3408.

     10.       Defendant Edgewell Personal Care, LLC is a Delaware Limited Liability Corporation

with its headquarters in Shelton, Connecticut.      Edgewell Personal Care, LLC is a wholly-owned

subsidiary of and/or 100% controlled by Edgewell Personal Care Company. Edgewell Personal Care

Company may be served at: CT Corporation System, 67 Burnside Ave., East Hartford, CT 06108-3408.

     11.       At all relevant times, each and every “Edgewell” defendant was acting as an agent and/or

employee of each of the other “Edgewell” Defendants, and was the owner, agent, servant, joint-venturer

and employee, each of the other and each was acting within the course and scope of its ownership,

agency, service, joint venture and employment with the full knowledge and consent of each of the other

“Edgewell” Defendants. On information and belief, each of the acts and/or omissions complained of

herein was made known to, and ratified by, each of the other “Edgewell” Defendants. All three

“Edgewell” Defendants will be referred to collectively, hereinafter, as “Edgewell.”

     12.       Edgewell is the manufacturer and distributor of the product at issue, and therefore

controls pricing of the product and is thus responsible for the conduct complained of herein. Edgewell

sells the Product directly to consumers via Edgewell’s Schick-branded website, www.schick.com.

Further, because Edgewell has created a gender-discriminatory price disparity between the Product, a

female-targeted personal care item, and materially-identical male-targeted items, Edgewell’s “unfair

practice” affects every sale of the Product throughout Missouri.        In other words, because, upon

information and belief, all Missouri retailers are forced, via Edgewell’s “manufacturer’s suggested retail
                                                    4
                                                                                                                Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
     Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 6 of 30 PageID #: 17


price” (“MSRP”), to price the Product in a gender-discriminatory fashion, Edgewell is responsible and

liable under the MMPA for all sales of the Product in Missouri to Missouri residents.

     13.       The true names and capacities of the Defendants sued herein as DOES 1 through 10,

inclusive, are currently unknown to Plaintiff, who therefore sues such Defendants by fictitious names.

Each of the Defendants designated herein as a DOE is legally responsible for the unlawful acts alleged

herein. If necessary, Plaintiff will seek leave of Court to amend the Petition to reflect the true names

and capacities of the DOE Defendants when such identities become known.

     14.       Venue is proper in the Circuit Court of St. Louis County, Missouri, because the Plaintiff

resides here, and a substantial part of the events or omissions giving rise to the claims in this action

occurred in this venue.

     15.       This forum also is superior in convenience to any other, as all of the Plaintiffs are or were

Missouri citizens and are located in Missouri, and the acts complained of violated Missouri law.

     16.       This asserted class action comports with Missouri Supreme Court Rule 52.08 and with

R.S.Mo. § 407.025(3) of the MMPA. Plaintiffs’ identities can be ascertained from Defendant’s records,

but are so numerous that simple joinder of all individuals is impracticable. This action raises questions

of law and fact common among Plaintiffs. The claims of lead Plaintiff is typical of all Plaintiffs’ claims.

Named Plaintiff will fairly and adequately protect all Plaintiffs’ interests, and is represented by attorneys

qualified to pursue this action. More specifically:

     17.       Class definition: Plaintiff Carla Been brings this action on behalf of herself and a class of

similarly-situated persons preliminarily-4 defined as follows: All persons, who, within the Class Period,

purchased the “Schick”-brand “Quattro For Women” Razor (the “Product”)5 in the State of Missouri.

The Class Period begins five years prior to the date of the filing of this Petition, and ceases upon the date

4
  Plaintiff reserves the right to propose, as needed, any different or other more- or less-specific class,
classes, subclass, or subclasses as Plaintiff deems appropriate for purposes of class certification.
5 As that term and label is defined in greater detail infra.

                                                      5
                                                                                                                Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
     Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 7 of 30 PageID #: 18


of the filing of this Petition. Excluded from the Class are: (a) any judges presiding over this action and

members of their staffs and families; (b) the Defendants and their subsidiaries, parents, successors, and

predecessors; any entity in which the Defendants or their parents have a controlling interest; and the

Defendants’ current or former officers and directors; (c) employees (i) who have or had a managerial

responsibility on behalf of the organization, (ii) whose act or omission in connection with this matter

may be imputed to the organization for liability purposes, or (iii) whose statements may constitute an

admission on the part of the Defendants; (d) persons who properly execute and file a timely request for

exclusion from the class; (e) the attorneys working on the Plaintiffs’ claims; (f) the legal representatives,

successors, or assigns of any such excluded persons; and (g) any individual who assisted or supported

the wrongful acts delineated herein.

     18.       Numerosity: Upon information and belief, the Class includes tens of thousands, if not

hundreds of thousands, of individuals on a statewide basis, making their individual joinder

impracticable. Although the exact number of Class members and their addresses are presently unknown

to Plaintiff, they are readily ascertainable from Defendants’ records.

     19.       Typicality: Plaintiff’s claims are typical of those of the Class because all Plaintiffs were

injured by the Defendants’ uniform wrongful conduct, specifically, employing an “unfair practice”

under the MMPA, using gender-discriminatory pricing in offering and selling the Product to Plaintiffs.

     20.       Adequacy: Plaintiff Carla Been is an adequate representative of the Class because her

interests do not conflict with the interests of the Class members she seeks to represent, she has retained

competent and experienced counsel, and she intends to prosecute this action vigorously. The interests of

the Class will be protected fairly and adequately by Plaintiff and her counsel.

     21.       Commonality: Common questions of law and fact exist as to all Class members and

predominate over any questions affecting only individual members, such as: (a) whether the Defendants’

gender discriminatory pricing is an “unfair practice” pursuant to the MMPA; (b) whether and to what
                                                      6
                                                                                                               Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
     Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 8 of 30 PageID #: 19


extent the Class members were injured by Defendants’ illegal conduct; (c) whether the Class members

are entitled to compensatory damages; (d) whether the Class members are entitled to punitive damages;

(e) whether the Class members are entitled to declaratory relief; and (f) whether the Class members are

entitled to injunctive relief.

      22.       Superiority: This class action is appropriate for certification because class proceedings

are superior to all other available methods for the fair and efficient adjudication of this controversy. The

damages suffered by the individual Class members will likely be small relative to the burden and

expense of individual prosecution of the complex litigation necessitated by the Defendant’s wrongful

conduct. Thus, it would be extremely difficult for the individual Class members to obtain effective

relief. A class action presents far fewer management difficulties and provides the benefits of a single

adjudication, including economies of time, effort, and expense, and uniformity of decisions.



                                   III.   BACKGROUND

      23.       Defendants manufacture, distribute, and sell the product at issue herein, the “Schick”-

brand “Quattro For Women” 4-Blade Women’s Razor.

      24.       Defendant Edgewell owns the “Schick” brand and, under that brand name, manufactures

and distributes, inter alia, the “Schick”-brand “Quattro For Women” 4-Blade Women’s Razor, in both a

“Sensitive” and “Regular” varieties (hereinafter the “Quattro W”).

      25.       The Quattro W is marketed towards females, having more-“feminine” packaging and

design, being expressly “for women” as marketed, and generally being grouped by co-Defendants in the

“women’s” section of their personal care products.

      26.       The Quattro W is a women’s razor having a razor head with four blades, placed parallel




                                                     7
                                                                                                               Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
       Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 9 of 30 PageID #: 20


to each other and housed in plastic and metal, appearing as follows (“Sensitive” shown):6




                       a.




                       b.

       27.      The Quattro W is manufactured so that once a user has used it enough times that the

blades become relatively duller, the user can remove the head and replace it with another; thus, while the

entire Razor is not disposable, because the razor head can be replaced, Schick markets the Quattro W as

being “disposable.”

       28.      The razor head for the Quattro W is relatively flat, containing four blades, placed parallel

to each other and housed in a plastic and metal razor head bordered with “skin guards”. The Quattro W

itself comes in two varieties based on the type of razor head: “Regular” and “Sensitive.”

       29.      The “Regular” razor head is housed in dark-pink-tinted plastic; below the razors there is a

strip that Schick claims is a “conditioning strip formulated with aloe and Vitamin E.”7

       30.       The “Regular” razor head appear as follows:


6   https://www.schick.com/us/en/women/hydro-silk/hydro-silk®-razor/p/Hydro-Silk-Base-Razor
7
  https://www.schick.com/us/en/women/razor-and-blades/refillable-razors/quattro-for-women®-
razor/p/QFW-Razor-Base

                                                     8
                                                                                                                Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
    Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 10 of 30 PageID #: 21




                       a.

     31.       The “Sensitive” razor head is largely identical to the “Regular” razor head except that the

four blades are housed in light-green-tinted plastic; below the razors there is a strip that Schick claims is

a “conditioning strip formulated with aloe and Vitamin E.”8

     32.       The Quattro W “Sensitive Care” razor head appears as follows:




                       a.

     33.       The Quattro W “Sensitive” and “Regular” varieties have no other differences than those

minimal variances noted supra; because they are substantially similar and sold through all retailers,

including through Schick directly, at the exact same price, it is appropriate to treat both varieties

collectively; thus, for purposes of this lawsuit and within this Petition, “Schick”-brand “Quattro for

Women” Razor, both “Sensitive” and “Regular”, will be referred to hereinafter as the “Product.”

     34.       Edgewell sells the Product directly to consumers through its online website,

www.schick.com at a price of $15.48.

     35.       In addition to the Quattro W, Schick manufactures, markets, distributes, and sells a male-

targeted Razor that is substantially similar to the Quattro W, called the “Quattro Titanium.”

     36.       The Quattro Titanium (“Quattro T”) is marketed towards men, having a more-

“masculine” packaging and design, being expressly “for men” as marketed, and generally being grouped

by co-Defendants in the “men’s” section of their personal care products.

8 https://www.schick.com/us/en/women/razor-and-blades/refills/quattro-for-women®-sensitive-
refills/p/QFW-SensitiveRef
                                                     9
                                                                                                             Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
    Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 11 of 30 PageID #: 22


     37.       The Quattro T is a men’s razor, like the Product, having a razor head with four blades,

placed parallel to each other and housed in plastic and metal, appearing as follows:9




                      a.

     38.       The Quattro T, like the Product, is manufactured so that once a user has used it enough

times that the blades become relatively duller, the user can remove the head and replace it with another;

thus, while the entire razor is not disposable, because the razor head can be replaced, Schick markets the

Quattro T as being “disposable.”

     39.       The razor head for the Quattro T, like the head of the Product, is relatively flat,

containing four blades, placed parallel to each other and housed in a plastic and metal razor head

bordered with “skin guards”.

     40.       As additional features, relative to the Product, the Quattro T razor features an “edging

blade” for “hard to reach areas” – an extra blade placed at the very top of the razor head.

     41.       The Quattro T razor head is housed in grey-tinted plastic, with an aluminum siding;

below the razors is a slightly-rubberized “guard bar” and above the razors is a “lubricating strip,”

according to Schick, for “glide across your skin, with aloe and Vitamin E.”

     42.        The Quattro T razor head appears as follows:




9https://www.schick.com/us/en/men/razor-and-blades/refillable-razors/quattro®-titanium-razor/p/QFM-
Ti-Razor
                                                    10
                                                                                                              Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
    Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 12 of 30 PageID #: 23




                      a.

     43.       As shown supra, the Product and the Quattro T are substantially similar in multiple

respects: both are manufactured by Defendant and marketed under the “Schick” brand; both have razor

heads containing four razors, presumably manufactured using the same material and process, laid

parallel in a relatively-similarly sized plastic and metal housing; and both contain lubricant/hydration

mechanisms to hydrate and lubricate a user’s skin.

     44.       If anything, to the extent there is a variance between the Product and the Quattro T razor,

the Quattro T razor is superior: the Quattro T handle is made of titanium instead of plastic, and the razor

head of the Quattro T contains an additional-blade “edge trimmer” built into the very top of the razor

head, allowing the Quattro T to be used for precision trimming.

     45.       Stated differently, the Product and the Quattro T are nearly identical; yet to the extent

they are not, the Quattro T is superior, containing a greater number of features, made with a greater

variety of materials and more razors, pursuant to what is undoubtedly a more-difficult, more-complex

manufacturing process.

     46.       In short, in terms of design, materials involved, and manufacturing processes, Schick’s

male-marketed Quattro T razor is, at the least, equal to, if not superior to, the female-marketed Product.

     47.       Consequently, a consumer would expect the Quattro T razor to be sold at an equal and/or

greater price than the Product.

     48.       However, on the contrary, due to the Defendants’ gender-discriminatory pricing scheme,

both on Schick’s online website, www.schick.com, and across the entirety of the Missouri marketplace,

the Product is priced significantly more-expensive than the Quattro T razor.


                                                     11
                                                                                                                 Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
     Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 13 of 30 PageID #: 24


      49.      On Schick’s website, the Quattro T razor is priced at $13.98, whereas the Product is

priced at $15.48.10

      50.      In other words, Defendants herein charge their customers substantially more for the

“women’s version” of essentially the exact same, if not an inferior, product.

      51.      Because Defendants control the pricing of the Product, upon information and belief, by

establishing MSRP’s that all Missouri-based retailers are bound to adhere to, the gender-discriminatory

pricing disparity created by Defendants, the “unfair practice” for which Defendants are responsible,

affects every sale of the Product, regardless how the Product is packaged and regardless of the retailer

selling directly to Plaintiff class. In short, Edgewell is liable for its “unfair practice” in relation to all

consumer purchases of the Product in the State of Missouri.

      52.      There are few better examples of the gender discriminatory and unfair “Pink Tax” than in

Defendants’ sale of the Product to Missouri consumers.

      53.      Due to Defendants’ unfair practice, women consumers are being charged significantly

more than men for essentially the exact same product.

      54.      For the multiple reasons set forth above and below, Defendants’ pricing and selling of the

Product constitutes an “unfair practice” that is illegal and prohibited under the MMPA.

                      Facts Particular to Carla Been and Representative of the Proposed Class

      55.      In or around July of 2019, Plaintiff purchased the Product directly from Schick, via

Schick’s online website, www.Schick.com, paying $15.48 for the Product.

      56.      At the same time, upon information and belief, the Quattro T was priced at just $13.98,

      57.      On information and belief, the above-noted gender-discriminatory pricing differential

exists consistently across all retail outlets in Missouri; all outlets sell the Quattro T for a cheaper price


10
 https://www.schick.com/us/en/women/razor-and-blades/refillable-razors/c/C-W-
RZ?q=&sort=highRated
                                                     12
                                                                                                              Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
     Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 14 of 30 PageID #: 25


than the Product.

      58.      When Plaintiff purchased the Product from Defendants, as set forth above, she was

injured by Defendants’ unfair practice of employing a gender-discriminatory pricing scheme, both

directly and indirectly.

      59.      There is no legitimate or material difference in the labor, ingredients and/or related costs

of production underlying Defendants’ gender-discriminatory pricing schemes to justify the significant

price disparity between the Product and the materially-identical-if-not-superior Quattro T razor.

      60.      The terms of the MMPA, particularly the term “unfair practice,” must be liberally

construed to protect consumers. 11

      61.      The 2019 version of the Merriam-Webster dictionary provides, as one definition of

“unfair,” something that is “not equitable in business dealings.” “Equitable” is defined as “dealing fairly

and equally with all concerned.” Obviously, Defendants’ gender-discriminatory pricing schemes do not

deal “equally” with purchasers of female-oriented products who are required to pay substantially more

than purchasers of the male-oriented version of essentially the exact same product.

      62.      Moreover, a Missouri regulation, 15 Mo. C.S.R. § 60–8.020, draws its authority from,

and was promulgated to enforce, the MMPA; Section 60-8.020 provides that an “unfair practice” is any

practice which, inter alia, “[o]ffends any public policy as it has been established by the Constitution,

statutes or common law of [Missouri] … or … is unethical, oppressive or unscrupulous.”

      63.      Defendants’ arbitrary and discriminatory pricing scheme is both “unethical” and

“unscrupulous,” and is “oppressive” to women; indeed, it is almost universally accepted that practices

such as Defendants’ are “unfair.” 12


11 According to the Supreme Court of Missouri, “[t]he literal words [of the MMPA] cover every practice
imaginable and every unfairness to whatever degree.” Ports Petroleum Co. Inc. of Ohio v. Nixon, 37
S.W.3d 237, 240 (Mo. 2001).
12 As just a few examples of the overwhelming consensus that such practices are unfair, supporters of

                                                    13
                                                                                                                 Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
    Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 15 of 30 PageID #: 26


        64.    In addition, Defendants’ gender-discriminatory pricing schemes offend the same

Missouri public policies underlying Missouri’s express prohibitions against gender discrimination in

multiple other areas, policies protecting the fact that all Missouri citizens are entitled to full and equal

accommodations, advantages, facilities, privileges, and/or services regardless of factors like sex and/or

race.

        65.    For example, the Missouri Human Rights Act (“MHRA”), R.S. Mo. § 213.065(1)

provides, generally, that “all persons within the jurisdiction of the state of Missouri are free and equal

and shall be entitled to the full and equal use and enjoyment of any place of public accommodation

[which includes retail stores] … without discrimination … on the grounds of, [inter alia] … sex.”

        66.    The MHRA further provides that “[i]t is an unlawful discriminatory practice for any

person, directly or indirectly, to … withhold from or deny any other person … any of the … advantages

… services … or privileges made available in any place of public accommodation … on the grounds of,

[inter alia] … sex.” R.S. Mo. § 213.065(1)(emphasis added).

        67.    Accordingly, regardless of whether Defendants’ gender-discriminatory pricing schemes

violate the exact “letter” of the MHRA, the pricing schemes clearly offend some of the same public

policies underlying the MHRA – particularly that consumers should be free from discrimination based

on factors such as race and gender.

        68.    In addition, 15 C.S.R. § 60–8.020 further provides that an “unfair practice” under the


the federal Pink Tax Repeal Act stated, inter alia, as follows: “It’s time for these unfair practices to end.”
– Emily Martin, Vice President for Education & Workplace Justice at the National Women’s Law
Center; “There is no reason why men and women should pay different prices for essentially the same
products or services; [t]his unfair practice should be stopped. The Pink Tax Repeal Act is a critical step
in thwarting this unfair practice.” – Susan Grant, Director of Consumer Protection and Privacy at
Consumer Federation of America; “For products and services that do not differ in the labor, materials
and related costs of production, it is unfair to charge more based on the gender of the consumer to whom
it is marketed.” – Richard Holober, Executive Director of the Consumer Federation of California.
Available at: https://speier.house.gov/media-center/press-releases/reps-speier-reed-reintroduce-pink-tax-
repeal-act-end-gender-based.
                                                     14
                                                                                                        Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
    Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 16 of 30 PageID #: 27


MMPA is any practice which, inter alia, “[o]ffends any public policy as it has been established by …

the Federal Trade Commission, or its interpretive decisions…”

      69.       The Federal Trade Commission (“FTC”) has enforcement or administrative

responsibilities under multiple laws, including the Federal Trade Commission Act and the Clayton Act.

      70.       The Clayton Act, as amended by the Robinson-Patman Act, 15 U.S.C. § 13, provides,

inter alia, that it “shall be unlawful for any person engaged in commerce, in the course of such

commerce, either directly or indirectly, to discriminate in price between different purchasers of

commodities of like grade and quality …”

      71.       Accordingly, regardless of whether Defendants’ gender-discriminatory pricing schemes

violate the exact “letter” of the Robinson-Patman Act, the pricing schemes clearly offend some of the

same public policies underlying that Act – particularly that consumers should be free from pricing

discrimination based on factors such as race and gender.

      72.       Likewise, the Federal Trade Commission enforces the Equal Credit Opportunity Act, 15

U.S.C. § 1691 et seq. (the “ECOA”).

      73.       The ECOA, inter alia, makes it unlawful for a creditor to discriminate against any

individual on the basis of age, race, color, religion, sex or marital status.

      74.       Accordingly, regardless of whether Defendants’ gender-discriminatory pricing schemes

violate the exact “letter” of the ECOA, the pricing schemes clearly offend some of the same public

policies underlying the ECOA – particularly that individuals should be free from discrimination based

on factors such as race and gender.

      75.       Thus, for several reasons, it is clear that Defendants’ gender-discriminatory pricing

schemes also “offend[] any public policy as it has been established … by the [FTC].” See 15 C.S.R.

§ 60–8.020.

      76.       As such, for at least the multiple, independent reasons set forth supra, Defendants’
                                                      15
                                                                                                               Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
    Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 17 of 30 PageID #: 28


gender-discriminatory pricing schemes constitute “unfair practice(s)” prohibited by the MMPA.

     77.       In short, under Missouri law, Defendants’ gender-discriminatory pricing is illegal.

                 IV.     CAUSE OF ACTION AGAINST DEFENDANTS

COUNT ONE: VIOLATION OF THE MMPA – “Unfair Practice” -- Discriminatory Pricing

     78.       Plaintiff hereby incorporates by reference and re-alleges each allegation set forth in each

preceding paragraph of this Petition, as though fully set forth herein.

     79.       The Defendants violated the Missouri Merchandising Practices Act, Mo. Rev. Stat. chap.

407 (“MMPA”), by employing gender-discriminatory pricing schemes in charging substantially more

for a female-marketed version of a materially-identical-if-not-inferior product than Defendants charge

for the corresponding male-marketed version.

     80.       For at least the multiple, independent reasons set forth supra, Defendants’ gender-

discriminatory pricing schemes constitute “unfair practice(s)” pursuant to the MMPA, and thus are

illegal under Missouri law.

     81.       As set forth above, Defendants engaged in such “unfair practices” in transactions with

Plaintiff and the Class in Missouri which were intended to result in, and did result in, the sale of the

Product, “merchandise” under the MMPA.

     82.       Pursuant to Defendants’ numerous violations of the MMPA, Plaintiffs were damaged,

suffering ascertainable losses, pursuant to the strict terms of the MMPA, in the full amount of the

Product Plaintiffs paid to Defendants and/or Missouri-located retailers.

     83.       Due to Defendants’ illegal conduct, Plaintiffs are entitled to restitution of all funds

improperly obtained by Defendants.

     84.       In addition, Defendants’ conduct as aforesaid was wanton, willful, outrageous, and in

reckless indifference to the rights of Plaintiffs and others similarly situated and, therefore, warrants the

imposition of punitive damages.
                                                     16
                                                                                                              Electronically Filed - St Louis County - July 17, 2019 - 02:36 PM
    Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 18 of 30 PageID #: 29


     85.        Plaintiffs have been forced to hire attorneys to enforce their rights under the MMPA.

COUNT TWO: INJUNCTIVE RELIEF

     86.        Plaintiffs hereby incorporate and adopt by reference each and every allegation set forth

above.

     87.        Defendants continue to retain payment made by Plaintiffs and other members of the Class

for the Product that is the result of Defendants’ unfair practices in violation of the MMPA.

     88.        Applicable law, including R.S. Mo. § 407.025, permits the Court to enter injunctive relief

to prevent Defendants’ continued violation of the law by continuing to charge substantially more for a

female-marketed version of a materially-identical product than Defendants charge for the corresponding

male-marketed version.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for an order certifying this action as a class action and appointing

Plaintiff Carla Been as class representative and her counsel as class counsel. Plaintiff requests that this

court find that the Defendants violated the MMPA, and award Plaintiffs compensatory damages,

restitution, attorneys’ fees, punitive damages, costs, and such further relief as the Court deems just.




                                                                      Respectfully submitted,

                                                                      DANIEL F. HARVATH, ESQ.

                                                                      By: /s/ Daniel F. Harvath
                                                                      Daniel F. Harvath, #57599MO
                                                                      HARVATH LAW GROUP, LLC
                                                                      75 W. Lockwood, Suite #1
                                                                      Webster Groves, MO 63119
                                                                      (314) 550-3717
                                                                      dharvath@harvathlawgroup.com
                                                                      Attorney for Plaintiff

                                                     17
                                                                                                     Electronically Filed - St Louis County - August 05, 2019 - 08:53 PM
Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 19 of 30 PageID #: 30



                   IN THE CIRCUIT COURT OF ST.-06*4 COUNTY
                              STATE OF MISSOURI

$"3-"#&&/, individually and                )
on behalf of all others similarly-situated, )
                                            )
               Plaintiffs,                  )        JURY TRIAL DEMANDED
                                            )
v.                                          )
                                            )        Case No.14-$$
EDGEWELL PERSONAL CARE                      )
COMPANY., et al.                            )
                                            )
               Defendants.                  )


                         REQUEST FOR ISSUANCE OF SUMMONS

               Plaintiffs herein request the Issuance of Summons for Defendant Edgewell Personal

Care Company., and that the Circuit Clerk appoint:

       (A qualified agent of) St. Louis County Sheriff’s Office, Civil Process Division
                              105 South Central Ave., 5th Floor, Clayton, MO 63105

               Natural person(s) of lawful age, to serve the summons and petition in this cause on

the below-named party:

               EDGEWELL PERSONAL CARE COMPANY.
               CT Corporation System
               120 South Central Ave.
               Clayton, MO 63105

                                              Respectfully submitted,
                                              By: /s/ Daniel F. Harvath
                                              Daniel F. Harvath, #57599MO
                                              HARVATH LAW GROUP, LLC
                                              75 W. Lockwood, Suite #1
                                              Webster Groves, MO 63119; (314) 550-3717
                                              dharvath@harvathlawgroup.com
                                                                                                     Electronically Filed - St Louis County - August 08, 2019 - 07:34 PM
Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 20 of 30 PageID #: 31



                   IN THE CIRCUIT COURT OF ST.-06*4 COUNTY
                              STATE OF MISSOURI

$"3-"#&&/, individually and                )
on behalf of all others similarly-situated, )
                                            )
               Plaintiffs,                  )        JURY TRIAL DEMANDED
                                            )
v.                                          )
                                            )        Case No.14-$$
EDGEWELL PERSONAL CARE                      )
COMPANY., et al.                            )
                                            )
               Defendants.                  )


                         REQUEST FOR ISSUANCE OF SUMMONS

               Plaintiffs herein request the Issuance of Summons for Defendant Edgewell Personal

Care Company., and that the Circuit Clerk appoint:

       (A qualified agent of) St. Louis County Sheriff’s Office, Civil Process Division
                              105 South Central Ave., 5th Floor, Clayton, MO 63105

               Natural person(s) of lawful age, to serve the summons and petition in this cause on

the below-named party:

               EDGEWELL PERSONAL CARE COMPANY.
               CT Corporation System
               120 South Central Ave.
               Clayton, MO 63105

                                              Respectfully submitted,
                                              By: /s/ Daniel F. Harvath
                                              Daniel F. Harvath, #57599MO
                                              HARVATH LAW GROUP, LLC
                                              75 W. Lockwood, Suite #1
                                              Webster Groves, MO 63119; (314) 550-3717
                                              dharvath@harvathlawgroup.com
            Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 21 of 30 PageID #: 32

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 19SL-CC02900
 RICHARD M STEWART
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 CARLA BEEN                                                     DANIEL FRANCIS HARVATH
                                                                PO Bcx 440393                                                        SHERIFF FEE
                                                          vs.   ST LOUIS, MO 63144                                                      PAID
 Defendant/Respondent:                                          Court Address:
 EDGEWELL PERSONAL CARE BRANDS, LLC                             ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                           CLAYTON, MO 63105
                                                                                                                                     (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: EDGEWELL PERSONAL CARE CO.
                                      Alias:
  CT CORPORATION SYSTEM
  120 S. CENTRAL AVE.
  CLAYTON, MO 63105

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        26-AUG-2019                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       LG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-8076        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 22 of 30 PageID #: 33
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-8076   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 23 of 30 PageID #: 34
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-8076   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                     Electronically Filed - St Louis County - August 05, 2019 - 08:53 PM
Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 24 of 30 PageID #: 35



                   IN THE CIRCUIT COURT OF ST.-06*4 COUNTY
                              STATE OF MISSOURI

$"3-"#&&/, individually and                )
on behalf of all others similarly-situated, )
                                            )
               Plaintiffs,                  )        JURY TRIAL DEMANDED
                                            )
v.                                          )
                                            )        Case No.14-$$
EDGEWELL PERSONAL CARE                      )
COMPANY., et al.                            )
                                            )
               Defendants.                  )


                         REQUEST FOR ISSUANCE OF SUMMONS

               Plaintiffs herein request the Issuance of Summons for Defendant Edgewell Personal

Care Company., and that the Circuit Clerk appoint:

       (A qualified agent of) St. Louis County Sheriff’s Office, Civil Process Division
                              105 South Central Ave., 5th Floor, Clayton, MO 63105

               Natural person(s) of lawful age, to serve the summons and petition in this cause on

the below-named party:

               EDGEWELL PERSONAL CARE COMPANY.
               CT Corporation System
               120 South Central Ave.
               Clayton, MO 63105

                                              Respectfully submitted,
                                              By: /s/ Daniel F. Harvath
                                              Daniel F. Harvath, #57599MO
                                              HARVATH LAW GROUP, LLC
                                              75 W. Lockwood, Suite #1
                                              Webster Groves, MO 63119; (314) 550-3717
                                              dharvath@harvathlawgroup.com
            Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 25 of 30 PageID #: 36

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 19SL-CC02900
 RICHARD M STEWART
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 CARLA BEEN                                                     DANIEL FRANCIS HARVATH
                                                                PO Bcx 440393                                                        SHERIFF FEE
                                                          vs.   ST LOUIS, MO 63144                                                      PAID
 Defendant/Respondent:                                          Court Address:
 EDGEWELL PERSONAL CARE BRANDS, LLC                             ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                           CLAYTON, MO 63105
                                                                                                                                     (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: EDGEWELL PERSONAL CARE CO.
                                      Alias:
  CT CORPORATION SYSTEM
  120 S. CENTRAL AVE.
  CLAYTON, MO 63105

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        26-AUG-2019                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       LG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-8076        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 26 of 30 PageID #: 37
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-8076   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 27 of 30 PageID #: 38
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-8076   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                     Electronically Filed - St Louis County - August 08, 2019 - 07:34 PM
Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 28 of 30 PageID #: 39



                   IN THE CIRCUIT COURT OF ST.-06*4 COUNTY
                              STATE OF MISSOURI

$"3-"#&&/, individually and                )
on behalf of all others similarly-situated, )
                                            )
               Plaintiffs,                  )        JURY TRIAL DEMANDED
                                            )
v.                                          )
                                            )        Case No.14-$$
EDGEWELL PERSONAL CARE                      )
COMPANY., et al.                            )
                                            )
               Defendants.                  )


                         REQUEST FOR ISSUANCE OF SUMMONS

               Plaintiffs herein request the Issuance of Summons for Defendant Edgewell Personal

Care Company., and that the Circuit Clerk appoint:

       (A qualified agent of) St. Louis County Sheriff’s Office, Civil Process Division
                              105 South Central Ave., 5th Floor, Clayton, MO 63105

               Natural person(s) of lawful age, to serve the summons and petition in this cause on

the below-named party:

               EDGEWELL PERSONAL CARE COMPANY.
               CT Corporation System
               120 South Central Ave.
               Clayton, MO 63105

                                              Respectfully submitted,
                                              By: /s/ Daniel F. Harvath
                                              Daniel F. Harvath, #57599MO
                                              HARVATH LAW GROUP, LLC
                                              75 W. Lockwood, Suite #1
                                              Webster Groves, MO 63119; (314) 550-3717
                                              dharvath@harvathlawgroup.com
Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 29 of 30 PageID #: 40
Case: 4:19-cv-02602-SRC Doc. #: 1-1 Filed: 09/19/19 Page: 30 of 30 PageID #: 41
